ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Fluor Corporation                           )      ASBCA No. 58804
                                            )
Under Contract No. W52PIJ-07-D-0008         )

APPEARANCE FOR THE APPELLANT:                      Donald M. Y enovkian II, Esq.
                                                    Senior Counsel

APPEARANCE FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney


                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 5 March 20 14


                                           ~::;i$4.
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58804, Appeal of Fluor Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals